Exhibit 5 Esquire Consulting, Inc. 949 Alandele Avenue Los Angeles, California 90036 Tel:(949) 903-1903 Fax: (440) 848-6345 April 16, 2010 Board of Directors SN Strategies Corp. 1077 Balboa Avenue Laguna Beach, CA 92651 Re: Post-Effective Amendment No. 1 to Form SB-2 on Form S-1 As counsel to SN Strategies Corp., a Nevada corporation (the “Company”), I have participated in the preparation of the Company’s Post-Effective Amendment No. 1 to Form SB-2 on Form S-1 filed with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended, relating to the registration of 977,361 shares of the Company’s $.001 par value common stock owned by the selling shareholders. As counsel to the Company, I have examined such corporate records, certificates and other Company documents, and made inquiries of such officers of the Company, as I have deemed necessary or appropriate for purposes of this opinion. Based upon such examinations, I am of the opinion that the shares of the Company’s common stock owned by the selling shareholders have been and are duly authorized, validly issued, fully paid and non-assessable shares of the common stock of the Company. I hereby consent to the inclusion of this opinion as an exhibit to the Post-Effective Amendment No. 1 to Form SB-2 on Form S-1 filed by the Company and the reference to my firm contained therein under “Legal Matters.” Sincerely, Esquire Consulting, Inc. /s/ Lan Nguyen Lan Nguyen, Esq. 48
